Citation Nr: 0031934	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-15 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
cardiovascular disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 


INTRODUCTION

The veteran had active military service from June 1943 to 
November 1943.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999, rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that the veteran had not 
submitted new and material evidence sufficient to reopen his 
claim for service connection for a heart disorder.  The 
veteran testified at a hearing at the RO on October 12, 1999, 
in connection with his appeal.  


REMAND

During the course of his appeal the veteran indicated on at 
least two occasions that he wished to appear at a hearing 
before the Board in Washington, D.C., and a hearing before 
the Board was scheduled for November 13, 2000.  The hearing 
was canceled.  In a subsequent communication dated November 
27, 2000, the veteran's representative advised that because 
the veteran was ill and unable to travel to Washington, D.C., 
the veteran wished instead to appear at a videoconferencing 
hearing at the RO.  

The file must therefore be returned to the RO so that a 
videoconferencing hearing can be scheduled.  See 38 C.F.R. 
§ 20.703 (2000).  Accordingly, the case is remanded to the RO 
for the following action:  

The RO should schedule the veteran for a 
videoconferencing hearing at the RO.  

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until he receives 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


